Citation Nr: 0906271	
Decision Date: 02/20/09    Archive Date: 02/27/09

DOCKET NO.  06-27 207	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUES

1.  Entitlement to service connection for left ear hearing 
loss. 
 
2.  Entitlement to an initial rating in excess of zero 
percent for right ear hearing loss. 
 
3.  Entitlement to a total rating based on unemployability 
due to service-connected disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The veteran served on active duty from August 1970 to August 
1973.  

This appeal comes before the Department of Veterans Affairs 
(VA) Board of Veterans' Appeals (Board) from rating decisions 
of the VA Regional Office in Des Moines, Iowa that denied 
service connection for left ear hearing impairment, denied a 
total disability rating for unemployability due to service-
connected disability, and granted service connection right 
ear hearing loss in July 2006.  The veteran appeals for a 
higher initial disability evaluation for right ear hearing 
loss.  Therefore, analysis of this issue requires 
consideration of the rating to be assigned effective from the 
date of award of service connection. See Fenderson v. West, 
12 Vet. App. 119 (1999).

The veteran was afforded a personal hearing at the RO in 
October 2007, and a hearing by videoconference in November 
2008 before the Undersigned Veterans Law Judge sitting at 
Washington, DC.  The transcript is of record.  


FINDINGS OF FACT

1.  The veteran entered service with a 55-decibel loss at the 
4000 Hertz frequency in the left ear; decibel loss in that 
ear was 60 at discharge from active duty.

2.  There is competent clinical evidence of record that pre-
existing left ear hearing loss was not aggravated by service.

3.  Current right ear hearing impairment is manifested by no 
more than Level I hearing.

4.  The appellant completed high school and two years of 
college, and has employment experience as a trucker and 
laborer.  There is documentation of record that he has 
numerous other specialized skills and has worked in many 
other positions.  He reports that he last worked on a regular 
basis in April 2000.

5.  Service connection is in effect for post-traumatic stress 
disorder (PTSD), rated 30 percent disabling; type II 
diabetes, rated 20 percent disabling, and right ear hearing 
loss, tinea pedis, and erectile dysfunction associated with 
diabetes, each rated noncompensably disabling.  A combined 
disability rating of 40 percent is in effect for service-
connected disability.

6.  The evidence does not show that the veteran's service-
connected disabilities preclude substantially gainful 
employment consistent with his education and occupational 
experience.


CONCLUSIONS OF LAW

1.  Left ear hearing loss pre-existed service and was not 
aggravated therein. 38 U.S.C.A. §§ 1110, 1153, 5103, 5103A, 
5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.303, 
3.304, 3.306 (2008).

2.  The criteria for a rating in excess of zero percent for 
right ear hearing loss have not been met. 38 U.S.C.A. 
§§ 1155, 5103, 5103A (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 4.85, 4.86, Diagnostic Code 6100 (2008).

3.  The criteria for the assignment of a total rating based 
on individual unemployability due to service-connected 
disability have not been met. 38 U.S.C.A. §§ 1155, 5103, 
5103A (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.340, 
3.341, 3.400, 4.16 (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Considerations - VA's Duty to Assist the Veteran

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the agency of original jurisdiction 
(AOJ). Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  For an 
increased-compensation claim, 38 U.S.C.A. § 5103(a) (West 
2002 & Supp. 2008) requires at a minimum that the Secretary 
notify the claimant that to substantiate a claim, the 
claimant must provide or ask the Secretary to obtain medical 
or lay evidence demonstrating a worsening or increase in 
severity of the disability and the effect that worsening has 
on the claimant's employment and daily life. Vazquez- Flores 
v. Peake, 22 Vet.App. 37 (2008).

Here, the duty to notify was not fully satisfied prior to the 
initial unfavorable decisions on the claims by the AOJ.  
Under such circumstances, VA's duty to notify may not be 
"satisfied by various post-decisional communications from 
which a claimant might have been able to infer what evidence 
the VA found lacking in the claimant's presentation."  
Rather, such notice errors may instead be cured by issuance 
of a fully compliant notice, followed by readjudication of 
the claim. See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006) (where notice was not provided prior to the AOJ's 
initial adjudication, this timing problem can be cured by the 
Board remanding for the issuance of a VCAA notice followed by 
readjudication of the claim by the AOJ) see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as an SOC or SSOC, is sufficient to cure a 
timing defect).

In this case, the VCAA duty to notify was satisfied 
subsequent to the initial AOJ decisions by way of letters 
sent to the appellant in May 2005 and February 2006 that 
fully addressed all relevant notice elements.  The letters 
informed the appellant of what evidence was required to 
substantiate the claims and of the appellant's and VA's 
respective duties for obtaining evidence.  Although the 
notice letters were not sent before the initial AOJ decisions 
in these matters, the Board finds that this error was not 
prejudicial to the appellant because the actions taken by VA 
after providing the notice have essentially cured the error 
in the timing of notice.  Not only has the appellant been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claims and been given ample time to 
respond, but the AOJ also readjudicated the case in a 
supplemental statement of the case issued in July 2008 after 
proper notice was provided.  For these reasons, it is not 
prejudicial to the appellant for the Board to proceed to 
finally decide this appeal as the timing error did not affect 
the essential fairness of the adjudication.

The Board finds that all necessary development has been 
accomplished and that appellate review may proceed without 
prejudice to the appellant. See Bernard v. Brown, 4 Vet. App. 
384 (1993).  The RO has obtained extensive VA treatment 
records.  The appellant has been afforded multiple VA 
compensation examinations to include medical opinions.  The 
veteran was afforded a personal hearing at the RO in October 
2007, and by videoconference in November 2008.  
Significantly, neither he nor his representative has 
identified, and the record does not otherwise indicate any 
additional existing evidence that is necessary for a fair 
adjudication of the claims that has not been obtained.  
Therefore, no further notice or assistance to the appellant 
is required to fulfill VA's duty to assist in the development 
of the claims. Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  The claims are ready to be considered 
on the merits.

1.  Service connection for left ear hearing loss.

Law and Regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service. 
38 U.S.C.A. § 1110 (West 2002 & Supp. 2008).  Service 
connection may also be granted for a disease first diagnosed 
after discharge when all of the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d) (2008).

A preexisting injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease. 38 U.S.C.A. § 1153 (West 2002 & 
Supp. 2008); 38 C.F.R. § 3.306 (2008).  Clear and 
unmistakable evidence (obvious or manifest) is required to 
rebut the presumption of aggravation where the pre-service 
disability underwent an increase in severity.  This includes 
medical facts and principles that may be considered to 
determine whether the increase is due to the natural progress 
of the condition.  Aggravation may not be conceded where the 
disability underwent no increase in severity during service 
on the basis of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service. 38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 hertz is 40 decibels or greater; or when 
the auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent. 38 C.F.R. § 3.385 (2008).



Factual Background

The appellant served in Vietnam and had a military 
occupational specialty of crawler tractor operator.  

The veteran's service treatment records reflect that upon 
pre-induction examination in February 1970, he had a 55-
decibel loss at the 4000 Hertz frequency in the left ear.  
All other pure tone thresholds were within normal limits by 
VA standards.  Defective hearing was recorded in the Summary 
of Defects and Diagnoses for which he was placed on H-2 
profile.  No complaint or treatment for hearing symptoms or 
impairment was recorded in service treatment records.  On 
examination in March 1973 for discharge from active duty, the 
veteran denied hearing loss.  Audiometric findings disclosed 
a 60 decibel loss in the left ear at the 4000 Hertz 
frequency.  All other pure tone thresholds in the left ear 
were within normal limits by VA standards.  A 50-decibel loss 
was shown a the 4000 Hertz frequency in the right ear.  The 
Summary of Defects and Diagnoses listed bilateral hearing 
loss.  

The veteran was seen in the VA ear, nose and throat (ENT) 
clinic in March 1992 for medical clearance for complaints of 
hearing loss with a history of noise exposure related to his 
occupation.  He felt his hearing was getting worse.  It was 
recommended that he work in an area with less noise exposure 
and wear hearing protection.  Sensorineural hearing loss was 
diagnosed.  Audiogram findings in March 1993 and March 1994 
were interpreted as showing mild to moderate abrupt 
sensorineural hearing loss above 1500 Hertz.  It was noted 
that he was a hearing aid candidate, but that most problems 
occurred in a noise environment where a hearing aid was least 
effective.  

A claim for service connection for hearing loss was received 
in October 2002.  He was afforded a VA audiology examination 
in July 2006.  The veteran reported military noise exposure 
as a combat engineer working in construction.  He stated that 
he was also stationed at an artillery base where Howitzers 
fired over his bunk at night.  The appellant reported 12 
years of occupational noise exposure driving trucks, 12 years 
working in dairy bottling and seven years in building 
construction.  He said that he had recreational nose exposure 
from hunting and attending some stock car races.  The 
examiner reported that the enlistment audiogram in 1970 
showed normal hearing in the right ear and a moderate/severe 
4000 Hertz loss in the left ear.  It was related that at 
separation in 1973, the audiogram findings reflected a 
moderate/severe hearing loss in both ears at 4000 Hertz.  On 
evaluation, it was reported that the appellant had normal 
sloping to severe high frequency sensorineural hearing loss.  
It was found that he had had progressive high frequency 
hearing loss since service consistent with occupational noise 
exposure.  The examiner stated that pre-existing hearing loss 
in the left ear at enlistment showed no aggravation at 
discharge, and found that left ear hearing loss was not 
related to service.  

The veteran presented testimony on personal hearing in 
October 2007 to the effect that he spent three months on an 
artillery base less than 50 yards from a 155 Howitzer which 
was shot off every night over his hooch from five to 15 
times.  He stated that the percussion had affected his ears.

The appellant was most recently afforded a comprehensive VA 
audiology examination in April 2008.  Occupational noise 
exposure from working in a dairy bottling plant, roofing and 
road construction and driving semi and dump trucks was 
reported.  Examination disclosed bilateral sensorineural 
hearing loss.  

On personal hearing in November 2008, the veteran stated that 
his hearing was good when he entered service.  He reiterated 
a history of 155-Howitzers firing in close proximity to his 
dwelling in service.  He testified that he started to have 
hearing loss at that time.  

Legal Analysis

Despite the veteran's testimony and assertions, the service 
treatment records clearly document a 55-decibel loss at the 
4000 Hertz frequency in the left ear at service entrance in 
1970.  The examining official recorded this as a defect on 
the entrance examination report for which an H-2 profile was 
implemented.  A 55-decibel loss at an applicable frequency is 
considered hearing loss by VA standards. See 38 C.F.R. 
§ 3.385 (2008).  The question thus becomes whether or not 
pre-existing hearing loss increased in severity in service 
beyond normal progression for which service connection may be 
conceded on the basis of aggravation.  The Board finds in 
this instance that it did not, and that service connection is 
not warranted. 

The service treatment records show only a five decibel 
increase in decibel loss in the left ear when audiogram 
findings at service entrance and service discharge are 
compared.  The veteran now has substantially diminished left 
ear hearing, but he himself admits to many years of 
occupational noise exposure in a number of high noise 
environments, as well as during recreational pursuits.  When 
examined for VA compensation and pension purposes in July 
2006, the examiner reviewed the record and stated that pre-
existing hearing loss in the left ear at enlistment showed no 
aggravation at discharge.  The examiner unequivocally found 
that left ear hearing loss was not related to service.  It is 
the province of trained health care providers to enter 
conclusions that require medical expertise, such as opinions 
as to diagnosis, causation and etiology. See Jones v. Brown, 
7 Vet. App. 134, 137 (1994).  As a layperson without medical 
training and expertise, the appellant himself is not 
competent to provide an opinion on this matter. See Bostain 
v. West, 11 Vet. App. 124, 127 (1998), Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).

The Board finds that even if the appellant did experience 
some increased left ear hearing impairment during service as 
the result of gunfire as contended, it did not result in any 
significant degree of additional hearing loss at service 
discharge as found by a VA audiologist.  It is well 
established that temporary or intermittent flare-ups of a 
preexisting injury or disease are not sufficient to be 
considered "aggravation in service" unless the underlying 
condition, as contrasted with symptoms, worsened. See Jensen 
v. Brown, 4 Vet. App. 304, 306-307 (1993); Green v. 
Derwinski, 1 Vet. App. 320, 323 (1991); Hunt v. Derwinski, 1 
Vet. App. 292, 297 (1991).  On VA examination in July 2006, 
the progressive decline in his hearing was attributed to 
occupational noise exposure.  The record in this instance 
contains no competent medical evidence to the contrary.  
Under the circumstances, the Board finds that the 
preponderance of the evidence is against the claim and 
service connection for left ear hearing loss must be denied. 
See 38 U.S.C.A. § 5107(b) (West 2002 & Supp. 2008), see also 
Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).

2.  Evaluation in excess of zero percent for right ear 
hearing loss.

The veteran asserts that his service-connected right ear 
hearing loss is more disabling than reflected by the 
currently assigned disability evaluation and warrants a 
higher rating.  Testimony was presented on personal hearing 
on appeal in November 2008 to the effect that his hearing 
difficulties had lead to his not being considered for 
employment. 

Pertinent Law and Regulations

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity. 
Individual disabilities are assigned separate diagnostic 
codes. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2008).  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned. 38 C.F.R. 
§ 4.7(2008).  Reasonable doubt as to the degree of disability 
will be resolved in the veteran's favor. 38 C.F.R. § 4.3 
(2008).

Evaluations of bilateral defective hearing range from 
noncompensable to 100 percent based on organic impairment of 
hearing acuity as measured by the results of controlled 
speech discrimination tests together with the average hearing 
threshold level as measured by pure tone audiometry tests in 
the frequencies 1000, 2000, 3000 and 4000 cycles per second, 
with 11 auditory acuity levels designated from Level I for 
essentially normal acuity through Level XI for profound 
deafness. 38 C.F.R. § 4.85 (2008).

In addition to the hearing loss criteria above, when the pure 
tone threshold at each of the four specified frequencies 
(1000, 2000, 3000, and 4000 Hertz) are all 55 decibels or 
more, the rating specialist will determine the Roman numeral 
designation for hearing impairment from either Table VI or 
Table VIa [C.F.R. § 4.85], whichever results in the higher 
numeral. 38 C.F.R. § 4.86(a) (2008).

When the pure tone threshold is 30 decibels or less at 1000 
Hertz, and 70 decibels or more at 2000 Hertz, the rating 
specialist will determine the Roman numeral designation for 
hearing impairment from either Table VI or Table VIa, 
whichever results in the higher numeral.  That numeral will 
then be elevated to the next higher Roman numeral.  Each ear 
will be evaluated separately. 38 C.F.R. § 4.86(b) (2008).

Factual Background and Legal Analysis

Service connection for right ear hearing loss was granted by 
rating decision dated in July 2006 and a zero percent rating 
was assigned.  The veteran appeals for a higher initial 
disability rating.  

The veteran was afforded VA audiology examination in July 
2006.  Audiometric evaluation disclosed pure tone threshold 
averages of 05/50/70/70 at the 1000/2000/3000/4000 Hertz 
frequencies in the right ear.  The average pure tone 
threshold loss was 49 decibels.  The right ear speech 
recognition score was 92 percent.  A diagnosis was rendered 
of normal sloping to severe high frequency sensorineural 
hearing loss.  These clinical findings correlate to an 
auditory acuity numeric designation of Level I hearing loss 
in the right ear according to VA rating criteria. See 38 
C.F.R. § 4.85, Table VI.

The veteran's hearing was evaluated for VA compensation 
purposes again in April 2008.  Audiometric evaluation on this 
occasion disclosed pure tone threshold averages of 
10/50/65/70 at the 1000/2000/3000/4000 Hertz frequencies in 
the right ear.  The average pure tone threshold loss was 49 
decibels in the right ear.  The speech recognition score was 
once again 92 percent.  These clinical findings correlate to 
an auditory acuity numeric designation of Level I hearing 
loss in the right ear according to VA rating criteria. See 38 
C.F.R. § 4.85, Table VI.

The above findings conclusively establish that the veteran's 
current right ear hearing deficit as measured by the results 
of controlled speech discrimination tests together with the 
average hearing threshold level as measured by pure tone 
audiometry tests would not entitle him to a compensable or 
higher rating for hearing loss.  In fact, hearing acuity was 
essentially unchanged between 2006 and 2008 and does not 
comport with the criteria that would afford him at least a 10 
percent rating under 38 C.F.R. § 4.85.

Additionally, since the veteran's pure tone thresholds at 
each of the relevant frequencies on the evaluation have not 
all been 55 decibels or more, or less than 30 decibels at 
1000 Hertz and 70 decibels or more at 2000 Hertz, he does not 
meet the criteria for a higher disability evaluation under 38 
C.F.R. § 4.86(a) or § 4.86(b).

The Board empathizes with the limitations and annoyances 
occasioned by service-connected right ear hearing loss.  
However, there is no current clinical evidence that the 
veteran's right ear hearing results approximate any of the 
criteria for a higher rating in this regard.  

Moreover, the disability picture presented by the appellant's 
right ear hearing loss is not shown to be exceptional or 
unusual in any way, and thus does not provide a basis for 
allowance of an extraschedular evaluation.  For example, it 
has not been shown that his hearing problems have markedly 
interfered with employment or resulted in frequent 
hospitalizations.  The Board is therefore not required to 
remand this matter to the RO for the procedural actions 
outlined in 38 C.F.R. § 3.321(b)(1) (2008). See Bagwell v. 
Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 
218, 227 (1995).  The doctrine of reasonable doubt is not for 
application in this instance. 38 U.S.C.A. § 5107(b); Gilbert 
v. Derwinski, 1 Vet. App. 49, 54 (1990); 38 C.F.R. § 4.21 
(2008).  Under these circumstances, a rating in excess of 
zero percent for right ear hearing loss has not been 
warranted since the effective date of service connection, and 
a higher rating must be denied. See Fenderson v. West, 12 
Vet. App. 119 (1999).

3.  Entitlement to a total rating based on unemployability.

The veteran contends that he is totally disabled and unable 
to secure any gainful employment on account of service-
connected disorders.  He presented testimony on personal 
hearings on appeal in October 2007 and November 2008 to the 
effect that the disabilities that kept him from working 
included being overweight with borderline diabetes, and sleep 
apnea from being overweight.  He also said that he had been 
turned down from jobs because of his hearing loss. 

Law and Regulations

Total disability ratings for compensation may be assigned 
where the schedular rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities: provided, that 
if there is only one such disability, this disability shall 
be ratable as 60 percent or more, and that, if there are two 
or more disabilities, there shall be at least one disability 
ratable at 40 percent or more, and sufficient additional 
disability to bring the combined rating to 70 percent or 
more. 38 C.F.R. § 4.16(a) (2008).  

The veteran's service-connected disabilities, alone, must be 
sufficiently severe to produce unemployability. Hatlestad v. 
Brown, 5 Vet. App. 524, 529 (1993).  In determining whether 
unemployability exists, consideration may be given to the 
veteran's level of education, special training, and previous 
work experience, but not his age or to any impairment caused 
by non-service-connected disabilities. 38 C.F.R. §§ 3.341, 
4.16, 4.19 (2008).

It is the policy of the VA that all veterans who are unable 
to secure and follow a substantially gainful occupation by 
reason of service-connected disability shall be rated totally 
disabled. 38 C.F.R. § 4.16(b) (2008).  Thus, if a veteran 
fails to meet the applicable percentage standards enunciated 
in 38 C.F.R. § 4.16(a), an extra- schedular rating is for 
consideration where the veteran is unemployable due the to 
service-connected disability. 38 C.F.R. § 4.16(b); see also 
Fanning v. Brown, 4 Vet. App. 225 (1993).

The Board must evaluate whether there are circumstances in 
the veteran's case, apart from any non-service-connected 
condition and advancing age, which would justify a total 
rating based on individual unemployability due solely to the 
service-connected conditions. See Van Hoose v. Brown, 4 Vet. 
App. 361, 363 (1993); see also Blackburn v. Brown, 5 Vet. 
App. 375 (1993).  The sole fact that a veteran is unemployed 
or has difficulty obtaining employment is not enough.  A high 
rating is in itself recognition that the impairment makes it 
difficult to obtain and keep employment.  Therefore, the 
question is whether the veteran is capable of performing the 
physical and mental acts required by employment, not whether 
he or she can find employment. See Van Hoose v. Brown, supra.

Factual Background.

Service connection is in effect for PTSD, rated 30 percent 
disabling; type II diabetes, rated 20 percent disabling, and 
right ear hearing loss, tinea pedis, and erectile dysfunction 
associated with diabetes, each rated noncompensably 
disabling.  A combined disability rating of 40 percent is in 
effect for service-connected disability.

A claim for a total rating based on unemployability due to 
service-connected disability was received in January 2001.  
In his application for increased compensation based on 
unemployability, the veteran indicated that he had completed 
two years of high school, and last worked full time and 
become too disabled for work in April 2000.  However, it is 
shown that he reported that he had worked a 60-hour week 
between June and July 2000 as a trucker.  The veteran 
reported other occupational experience in long-haul trucking, 
as a factory worker and as a computer room operator.  

A statement dated in January 2001 was received relating that 
the veteran had been discharged from his trucking job in 
April 2000 and had had only one 30-day job offer after that.  
It was reported that he had been referred to the University 
of Iowa to a heart specialist and for sleep studies in 
October 2000.  The veteran's severe symptoms associated with 
sleep apnea, obesity and surgical options therefor were 
noted.  It was reported that he could not pass a DOT 
(Department of Transportation) physical examination.

Documentation was received from the Social Security 
Administration showing that the appellant was awarded 
disability benefits from October 2000 on account of 
obstructive sleep apnea and hypersomnolence, with obesity as 
a secondary diagnosis.  The veteran described other 
conditions affecting his ability to work that included 
generalized chronic pain that was worse when he moved, sharp 
back pain, fatigue, and limited ability to engage in ordinary 
physical activities.

The veteran submitted at least seven different resumes he had 
presumably utilized showing that he had had numerous jobs 
over the years, including truck driver, bookkeeper, analyst, 
building maintenance, towing and salvage, equipment 
maintenance, record keeping, computer operations, plumbing, 
remodeling, electrical and heat, wiring, refrigeration, dairy 
and food processing, carpentry, painting, operating a 
forklift, welding, manager, customer service, cashier, saw 
operator, inventory control, dock worker, shipping and 
receiving, paving and concrete, etc.  

VA outpatient clinic notes dating from December 2000 reflect 
that the veteran received treatment for neck and back pain, 
as well as sleep apnea.  It was noted that he was severely 
overweight at 450 pounds and gastric bypass for weight 
reduction was recommended.  In January 2001, it was recorded 
that back pain was getting worse.  Subsequent VA outpatient 
clinical records document extensive medical treatment for 
numerous chronic and progressive diseases that included 
hypertension, pleuritic pain, coronary artery disease, 
congestive heart failure due to obesity, chronic obstructive 
pulmonary disease, bronchitis, sinusitis, gastritis, 
gastroesophageal reflux disease, colitis, and colon polyps, 
etc.  Throughout it all, it was emphasized that he was 
massively and morbidly obese and this resulted in severe 
obstructive sleep apnea and hypoventilation syndrome.  The 
veteran underwent a gastric bypass in March 2003 as well as a 
tracheotomy tube to aid with breathing.  By April 2004, it 
was recorded that he had lost 160 pounds.  In January 2006, 
it was reported that diabetes was diet controlled and he was 
on no medication.  By May 2007, his wife reported that the 
veteran had gained back 75 pounds since his lowest weight 
after gastric bypass surgery.  She feared that his diabetes 
symptoms were resurfacing.

The veteran was afforded a VA compensation examination in 
June 2006 for PTSD and unemployability assessment purposes.  
Past medical history included obesity, diabetes mellitus, 
obstructive sleep apnea, hypertension, tinea pedis, and a 
tracheotomy problem with recurrent tissue growth at the 
surgical site requiring frequent removal.  Past surgeries 
included gastric bypass with associated tracheotomy with 
Roux-en-Y gastroenterostomy 2000 for weight loss.  Pertinent 
social history was elicited to the effect that he had to stop 
working in his last employment as a truck driver due to sleep 
apnea.

With respect to his PTSD symptoms, the examiner stated that 
the appellant had problems sleeping, but that this may have 
been significantly related to sleep apnea.  He indicated that 
he had had some frightening dreams.  It was felt, however, 
that these would not be classified as nightmares about 
Vietnam.  It was reported that startle response was not 
significantly bothersome.  The veteran was noted to be 
irritable, but was reported to enjoy telling stories about 
his time in Vietnam, and spent extensive time seeking out 
fellow soldiers with whom to fraternize.  It was reported 
that he got along well with others and tried to focus on the 
positive aspects of his time in service rather than the 
negative.  

Following examination, no diagnostic impression was provided 
on Axis I.  Axis III diagnoses of diabetes mellitus, 
hypertension, obstructive sleep apnea, and chronic 
tracheotomy problem were rendered.  Axis IV and V were shown 
as mild and 65 respectively.  The examiner commented that the 
veteran currently had symptoms of PTSD, but that he did not 
meet the full diagnostic criteria for the disorder.  It was 
opined that PTSD symptom did not seem to be disabling to the 
extent that they prevented employment.  It was related that 
the veteran's unemployability seemed to be primarily related 
to obesity with limitations in physical movement, as well as 
severe obstructive sleep apnea with obesity most likely as 
the major contributor.  The examiner stated that the veteran 
had chronic respiratory difficulties related to a 
tracheostomy that limited employability.  It was reported 
that hearing loss affected employability to some extent but 
that it did not render him unemployable.  The examiner stated 
that in summary, although the veteran had significant limits 
to his employment and was unable to perform types of jobs he 
had done all his life primarily as a truck driver and 
laborer, his limitations were primarily caused by his obesity 
and related medical problems. 

The appellant was most recently afforded a VA examination in 
April 2008.  The examiner noted that the clinical records 
were reviewed.  A comprehensive clinical chronology and 
physical examination were performed.  It was noted that the 
reason give for unemployment was that he could not pass a DOT 
examination.  The examiner spoke with the veteran about 
recreational activities and that he claimed he had shot five 
deer that season.  It was reported that he went in depth 
about how he and his nephew tracked a wounded deer for a 
period of time.  When asked how he got the deer back to his 
truck, he admitted to dragging them 150 to 200 yards or using 
a four-wheeler.  He said that he and his wife would also go 
to various fairs and flea markets all over the states to sell 
a certain type of blanket.

The examiner stated that diabetes, erectile dysfunction, PTSD 
and hearing difficulties did not contribute to the veteran's 
inability to work.  She referred to the appellant's hunting 
activities and stated that "I have a little difficulty in 
considering someone who can go deer hunting and track a 
wounded deer as totally disabled."  It was found that he was 
not able to drive a truck because he was not compliant with 
the regimen for his sleep apnea, and that he should not drive 
a truck if he had hypoventilation syndrome due to the risk of 
falling asleep and/or excessive daytime sleepiness.  The 
examiner stated that the veteran's cor pulmonale and morbid 
obesity restricted his ability to perform any sort of heavy 
or strenuous labor, although dragging a dead deer carcass was 
not a light task.  The examiner delineated the veteran's 
physical limitations, and suggested that a light assembly-
type job would be ideal for him.  She related, however, that 
in spite of the best of intentions in trying to be objective 
about his ability to work, with his age in the late 50s, and 
morbid obesity, there was a very good chance that he was 
going to experience discrimination and find it difficult to 
find a job and be gainfully employed.  



Legal Analysis

In this case, the veteran has a combined disability rating of 
40 percent for service-connected disability.  Thus, under 
§ 38 C.F.R. § 4.16(a) (2008), he does not meet the threshold 
criteria for assigning individual unemployability, as he does 
not have one disability that is rated 60 percent or more, nor 
does he have two or more disabilities with at least one 
disorder rated 40 percent or more to bring the combined 
rating to 70 percent or more.  Nevertheless, the primary 
question for consideration in this instance is whether the 
service-connected disabilities are sufficient in and of 
themselves to render the average person or the veteran 
personally to be unable to secure or follow substantially 
gainful employment.  After careful review of the evidence of 
record and the contentions and testimony advanced by the 
appellant and on his behalf, the Board concludes that a basis 
for a favorable decision is not demonstrated.

The Board has considered all of the medical evidence obtained 
in support of the claim during the appeal period and finds 
that it does not show that the appellant's service-connected 
disabilities preclude him from securing or following some 
type of substantially gainful employment.  As noted 
previously, service connection is in effect for PTSD, rated 
30 percent disabling; type II diabetes, rated 20 percent 
disabling, and right ear hearing loss, tinea pedis and 
erectile dysfunction associated with diabetes, each rated 
noncompensably disabling.

The evidence reflects that the veteran has had two fairly 
recent VA evaluations in which the examiners have clearly 
indicated that none of the service-connected disorders 
significantly impede employability.  PTSD symptoms have been 
found to be no more than mild and have not been found to be 
productive of any significant economic inadaptability.  There 
is no clinical evidence indicating that type II diabetes has 
any substantial physical ramifications other than erectile 
function.  As shown previously, service-connected hearing 
loss is noncompensable, and tinea pedis and erectile 
dysfunction do not produce work impairment.  The Board 
observes that although the veteran is not working, he himself 
admits that he became unable to do so because he could not 
pass the DOT examination due to problems associated with 
hypoventilation symptoms and/or sleep apnea that stem from 
morbid obesity.  These were the primary reasons he was 
awarded Social Security benefits.  The veteran also has 
multiple other chronic debilitating diseases, including 
hypertension, heart disease, orthopedic difficulties, and 
lung problems that are not service-connected that may also 
substantially affect his ability to obtain and maintain 
employment.  In spite of these conditions, however, the VA 
examiner in April 2008 stated that it was difficult to find 
that he was totally disabled considering that he could track 
a wounded deer for long periods of time and drag them to his 
truck.  The Board thus finds that there is no evidence to 
support a finding that any service-connected disability, 
either singly or in the aggregate, produces unemployability.

In conclusion, the Board finds that while the appellant may 
not be able to engage in heavy manual labor, and has 
significant physical limitations due to obesity and sleep 
apnea, it appears that there are other employment options 
available to him.  This was cited on most recent VA 
examination in April 2008.  He is a high school graduate with 
at least two years of college and reports a multitude of 
skills and breadth of experience, many of which are sedentary 
and not labor intensive.  The fact that he is currently 
unemployed does not equate to unemployability per se.  There 
is no indication that he is in fact precluded from gainful 
employment consistent with his educational background and 
physical limitations due to symptoms associated with PTSD, 
diabetes mellitus, hearing loss, tinea pedis or erectile 
dysfunction.  Although the VA examiner in April 2008 doubted 
that he could secure employment due to age and/or weight, the 
law is clear that unemployability associated with advancing 
age or nonservice-connected disabilities may not be used as a 
basis for assignment of a total disability rating. 38 C.F.R. 
§ 4.19 (2008).  The Board thus concludes that unemployability 
due to service-connected disability is not demonstrated, to 
include on an extraschedular basis, and must be denied.

The preponderance of the evidence is against the claim.




ORDER

Service connection for left ear hearing loss is denied.

An initial evaluation in excess of zero percent for right ear 
hearing loss is denied.

A total rating based on unemployability due to service-
connected disability is denied.



______________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


